Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the claimed method and more specifically fails to teach a method of processing a sample from a subject, the method comprising the steps of:(a) obtaining a sample from the subject; (b) adding a reagent to the sample; (c) obtaining from the sample a fraction comprising unlysed cells; (d) combining the fraction with a staining solution; and (e) quantifying an amount or activity of a mitochondrial protein within the unlysed cells within the concentrated fraction from the subject.
Ben-Shachar (US 2004/0048236) focuses on obtaining mitochondrial protein after first lysing the platelets to isolate mitochondria therefrom, and as such, the reference fails to teach the claimed method and more specifically fails to teach a method of processing a sample from a subject, the method comprising the steps of: (c) obtaining from the sample a fraction comprising unlysed cells; (d) combining the fraction with a staining solution; and (e) quantifying an amount or activity of a mitochondrial protein within the unlysed cells within the fraction from the subject. Additionally, the reference fails to provide motivation or a reasonable expectation of success in leaving the platelets unlysed while quantifying the amount or activity of a mitochondrial protein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641